Per Curiam.

This case appeared on the call calendar on October 8, 1943, and was marked “ off ”. After a year had elapsed and in accordance with the provisions of rule 302 of the Rules of Civil Practice, the clerk- on October 8,1944, marked the case “ dismissed ”.
The respondent thereafter moved to restore the case to the calendar. The. appellant now appeals from the order granting that motion.
The case having been dismissed under the rules (Rules Civ. Prac., rule 302), it-may not -be restored to the calendar. The respondent may move to open his default.
The order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion denied.
■Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ:, concur.
Order unanimously reversed, with twenty dollars costs and disbursements, and the motion denied.